Citation Nr: 1710538	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  09-31 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of reconstruction of the left knee (left knee disability).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to December 2003. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision dated in January 2009 of a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran filed a timely Notice of Disagreement (NOD) in February 2009 and the RO issued a Statement of the Case (SOC) in August 2009.  The Veteran filed a timely VA 9 in August 2009.  The RO issued a Supplemental SOC in April 2010.  

In July 2012, the Veteran appeared at a hearing before a Veterans Law Judge, who has since retired.  A transcript of the hearing is in the Veteran's file. 

 In December 2012, the Board remanded the case for further development.  The RO issued a Supplemental SOC in February 2013.  

In September 2014, the Board denied the Veteran's claims of entitlement to service connection for varicose veins and entitlement to a rating higher than 10 percent for residuals of reconstruction of the left knee (left knee disability).  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2015, the Court granted the Joint Motion for Remand (JMR) filed by representatives for both parties, vacating the Board's decision regarding these issues, and remanding the claims to the Board for further proceedings consistent with the joint motion.  

Then, because the VLJ who held the original hearing had retired, the Veteran was offered an opportunity to have another hearing with a new VLJ.  He opted for a new hearing. The Board remanded the claims in September 2015 to arrange a new hearing, and it was held in May 2016.  A copy of the transcript is associated with the claims file.  

In July 2016, the Board remanded the claims of entitlement to service connection for varicose veins and entitlement to a rating in excess of 10 percent for residuals of reconstruction of the left knee (left knee disability).  The RO granted the Veteran's claim of entitlement to service connection for varicose veins by a November 2016 rating decision and assigned a 10 percent evaluation for each extremity, effective July 16, 2008.  As the Veteran did not disagree with the initial rating or effective date assigned (see Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977)), only the left knee claim remains on appeal.  Id.  A supplemental SOC was issued in November 2016 regarding the increased rating claim.  The issue has been returned to the Board for adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a careful review of the Veteran's claims file, the Board finds that further development is required prior to adjudicating the claim.

The Court recently held in Correia v. McDonald, 28 Vet. App. 158 (2016), that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  A review of the claims file reveals that the prior VA examination report concerning the Veteran's residuals of reconstruction of the left knee (left knee disability) include only active range of motion findings and do not include range of motion findings for passive range of motion for both knees.  They also do not specify whether the results are weight-bearing or nonweight-bearing.  As the previous examination report does not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule a new examination to evaluate the severity of the service-connected residuals of reconstruction of the left knee (left knee disability).  The claims file and copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder has been reviewed.  All indicated studies, including x-rays should be performed.

In order to comply with the Court's recent precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test and record the range of motion for BOTH knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe all symptomatology related to the Veteran's service-connected left knee disability.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  

The examiner should note the degree of severity of any instability or subluxation of the knee, determine if the knee locks and if so the frequency of the locking, and note the presence of any effusion into the joints.  The examiner should specifically address the Veteran's complaints of instability.

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner should fully discuss why this is the case.

2.  After the above development has been completed, review the file and ensure that all development sought in this Remand is completed.  Re-adjudicate the issue of entitlement to an increased rating.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




